EXHIBIT 10.2

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to SIR HILLIARD PARK, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor's rights and obligations under
and in regard to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated August 8, 2012 (as may be amended, the “Purchase Agreement”),
between Gary L. Schottenstein, an individual (“Seller”) and Assignor for the
purchase and sale of that membership interest relating to that certain real
property located in Columbus, Ohio, as more particularly described in Exhibit A
attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment , and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEARS ON FOLLOWING PAGE)









Assignment of PSA
1

--------------------------------------------------------------------------------



WITNESS THE EXECUTION HEREOF, as of this September 11, 2012.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


    
By:
 
/s/ Ana Marie del Rio
 
 
Ana Marie del Rio
 
 
Vice President







                    
ASSIGNEE:


SIR HILLIARD PARK, LLC, a Delaware limited liability company


By:     Steadfast Income Advisor, LLC,
a Delaware limited liability company, its Manager
                            
                        
                            
By:
 
/s/ Kevin J. Keating
 
 
Kevin J. Keating
 
 
Chief Accounting Officer

                            





Assignment of PSA
2

--------------------------------------------------------------------------------





Exhibit A


DESCRIPTION OF THE PROPERTY
[hpdesc.jpg]

Assignment of PSA
3